Citation Nr: 1506477	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure in Vietnam.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran underwent a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  The electronic claims file contains a copy of the transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus based upon exposure to Agent Orange in Vietnam.  

The record reflects that he served aboard the USS Kitty Hawk while on active duty.  The Veteran contends that he left the ship for the Vietnam landmass on at least two separate occasions.  At his hearing, he described volunteering to go on-shore to Da Nang Air Base to perform maintenance on planes and other military units.  He could not recall how many times this occurred, or any specific dates.

However he also described traveling on-shore prior to his discharge.  In his VA Form 9 Substantive Appeal, he stated that he traveled to Da Nang Air Base sometime after May 12, 1972 and stayed for four to six hours.  He then claims he traveled to Cam Ranh Bay Air Base, also in Vietnam, where he stayed for another two hours.  From there, he traveled to the Philippines, and then back to the United States for discharge.  He officially separated from service in June 1972.

The USS Kitty Hawk was in the Gulf of Tonkin (off the shore of Vietnam), as established by Defense Personnel Records Information Retrieval System (DPRIS) responses contained in the claims file.  However, there is no evidence in service in any inland waterways that would qualify the Veteran for the Agent Orange presumptions.  The DPRIS response concluded that it could not verify if the Veteran ever set foot on shore, and a formal finding of a lack of information required to corroborate claims associated with Agent Orange exposure was generated for the Veteran in January 2013.  

However, the DPRIS response did confirm that the USS Kitty Hawk was still at Yankee Station, in the Gulf of Tonkin, throughout June 1972; thus lending credence to the Veteran's claim that he departed the ship to shore, from which he began his journey home.  

While the ship's location is of record, there was no attempt to ever obtain the ship's deck logs.  The DPRIS response stated that a request could not be made because the dates provided at that time were too expansive to conduct deck log research.  On remand, the ship's deck logs should be obtained concerning the identified time period in an attempt to confirm whether the Veteran was in Vietnam and therefore was exposed to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain copies of the deck logs for the months of May and June 1972 for the USS Kitty Hawk.  The RO/AMC should specifically inquire as to whether troops were transported off the ship in this time period for discharge purposes.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2. After completion of the above, and after undertaking any other development it deems necessary, the RO/AMC should review the entire record, and readjudicate the claim.  If the benefits sought on appeal are denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




